Case 2:18-cv-10542-LJM-EAS ECF No. 116 filed 08/01/19                  PageID.1643       Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

  JOEL VANGHELUWE and
  JEROME VANGHELUWE,
                                                     Case No. 18-cv-10542
         Plaintiffs,                                 Honorable Laurie J. Michelson
                                                     Magistrate Judge Elizabeth A. Stafford
  v.

  GOT NEWS, LLC, et al.,

         Defendants.


  ORDER FOR DEFENDANTS GOT NEWS AND JOHNSON TO PROVIDE STATUS


        The Court has scheduled a telephone status conference for August 7, 2019 at 2:00 p.m. The

 Court expects all defendants who have appeared in the case to participate. This includes at least

 Defendants Jeffrey Rainforth, Kenneth Strawn, and Lita Coulthart-Villanueva.

        It may be the case that Defendants Got News and Charles Johnson do not need to appear

 on the call. Although not clear, Plaintiffs may have settled their claims with Johnson. (See ECF

 No. 32, 33.) If so, the parties are to submit papers dismissing Johnson immediately. If not, then

 counsel for Johnson should appear on the call. As for Got News, counsel for Got News should

 immediately inform the Court whether a bankruptcy stay is in place such that Plaintiffs are

 precluded from pursing their claims at this time against Got News. (It may also be the case that

 Jerome, but not Joel, has settled his claims against Got News. (ECF No. 34.) If so, proper dismissal

 papers should be filed immediately.)

        SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE
 Date: August 1, 2019
Case 2:18-cv-10542-LJM-EAS ECF No. 116 filed 08/01/19                 PageID.1644       Page 2 of 2




                                      CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was served upon counsel of record
 and/or pro se parties on this date, August 1, 2019, using the Electronic Court Filing system and/or
 first-class U.S. mail.


                                              s/William Barkholz
                                              Case Manager




                                                 2
